Citation Nr: 0017281	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1994 decision by the VA RO 
that denied service connection for a back condition.  (Both 
the veteran's contentions and the evidence clearly reflect 
that it is a disability of the low back for which the veteran 
seeks service connection.)


FINDINGS OF FACT

1.  The veteran had an acute and transitory episode of 
lumbosacral strain in service, and such resolved without 
residual disability.  A chronic low back condition was not 
present in service.

2.  The veteran's current low back disability, including 
degenerative joint and disc disease and postoperative 
residuals of herniated discs of the lumbosacral spine, began 
years after his active duty and was not caused by any 
incident of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The veteran served on active duty in the Marine Corps from 
September 1968 to September 1971.  His service medical 
records show he was seen on June 22, 1970 for a complaint of 
back pain since 2 days earlier.  He reported no recent 
injuries.  He indicated the pain was in the mid-lumbar area, 
bilaterally, and was made worse by standing and walking.  
There was no pain on bending and extension.  The impression 
was lumbosacral strain.  An X-ray was scheduled.  Two days 
later it was reported that a lumbosacral X-ray series showed 
findings suggestive of a "lumbo seperation of S1," but the 
films were not of a diagnostic quality.  There were no later 
complaints or findings of a back condition in the service 
medical records.  The August 1971 service separation 
examination noted normal spine and other musculo-skeletal 
system.

Treatment records from Pedrow Chiropractic Center show that 
the veteran for treated for low back complaints from April to 
May 1986.  When initially seen in early April 1986, the 
veteran reported that he injured his low back on April 1, 
1986 when he went for a ride in truck for an hour and, after 
he got out of the truck, his back pain started.  He also 
reported that he had injured his low back in service in 1970, 
but said he had never had a low back problem before.  
Preliminary examination noted left-sided sciatica and a 
report regarding X-rays of the spine indicated disc pathology 
at L4-5.

Outpatient records from Albert Zanetti. M.D. show the veteran 
was treated for a variety of medical conditions from 1989 to 
1992.  In January 1989 he had complaints of severe back since 
the preceding Sunday morning.  He reported that he had a 
pinched nerve in April 1986 that was treated by a 
chiropractor and felt this was recurring.  Current findings 
included sacroiliac tenderness and spasm.  In April 1990 he 
had complaints of right leg pain into the right side of his 
back.  It was reported that that it was the same problem as 
in January 1989.  The impression was back spasm.  He had 
later back complaints and, in May 1991, X-rays of the lumbar 
spine showed L5-S1 disc space narrowing and mild degenerative 
joint disease.  An MRI in May 1991 noted disc herniations at 
three levels from L3 to S1 and particularly at L4-L5.

Medical records from William DeMuth, M.D., show the veteran 
was treated for degenerative disc disease of the lumbosacral 
spine in the early 1990s.  Records show the veteran underwent 
surgery in August 1991 for an L4-L5 disc herniation, and in 
December 1991 he had more surgery for a recurrent disc 
herniation at this level.  

In July 1993 the veteran filed a claim for service connection 
for residuals of a low back injury.  

On a September 1993 VA spine examination, the veteran 
reported that he injured his back in service when lifting 
heavy equipment and since that time he had intermittent low 
back pain with pain radiating to both lower extremities.  
Treatment during the 1990s was noted.  Following current 
examination, the impressions were status post laminectomies 
for herniated nucleus pulposus of the lumbar spine, and 
traumatic arthritis of the lumbosacral spine.

Medical records show that in November 1993 the veteran 
underwent another laminectomy for a recurrent herniated disc 
at L4-L5.

In April and May 1994 letters, the veteran's mother and 
sister reported that he had back problems since he had been 
in service.  They recalled that the veteran had severe back 
pain in November 1973 and had trouble walking at that time.  
They also noted his ongoing back problems and made reference 
to his treatment in 1986 and later.

The veteran testified at a hearing at the RO in April 1995.  
He said he had continuing back problems after he hurt his 
back in service, but he did not seek further treatment 
because he was threatened by a doctor with a court martial 
for malingering if he came back to sick call.  He said he had 
continuing back problems after service but thought that it 
was just muscular pain and did not seek treatment until 1985 
when he saw a chiropractor.  He also related that he was 
treated apparently at an earlier date by a doctor who has 
since died.  The veteran offered similar testimony at another 
RO hearing in November 1995.

On a May 1996 VA spinal cord examination, the veteran 
reported that he injured his back in service in 1970 and 
since that time he had episodes of low back pain radiating 
down his back every 2-3 months.  He said that he attended 
school after the service and after that he sought medical 
attention for his back condition and had 3 low back 
surgeries.  The doctor concluded that the veteran's back 
problems began during service.

On a May 1996 VA orthopedic examination, the veteran reported 
that he developed severe back pain after lifting radios 
during service in 1970 and never fully improved thereafter.  
He said his back pain started radiating down his left leg in 
1974 or 1975 and he sought chiropractic care several times 
during the following years.  He related that the back 
symptoms became more severe until 1991 when he had back 
surgery.  The doctor said that it was difficult to determine 
the exact point of the herniation of the veteran's disk, but 
it could be said with some degree of certainty that the back 
incident in June 1970 "could have pre-empted" the veteran's 
disc herniation "in 1974 or 1975" which resulted in a 
decompression procedure in 1991.  The doctor added that 
unfortunately there was no diagnostic methodology available 
to determine the exact point in time that the injury occurred 
as there was no MRI available in June 1970.  The doctor 
concluded that the incident in 1970 was associated with the 
resultant herniated nucleus pulposus of the lumbar spine and 
ensuing surgical procedures.

Medical records from Dr. DeMuth and others show ongoing 
treatment for a low back condition in the late 1990s.  The 
veteran underwent an L3-L4 micro-diskectomy in September 1996 
for a herniated nucleus pulposus.

On an April 1999 VA back examination, the veteran reported 
that he developed back pain after lifting radios during 
service in 1970.  He said he continued to have low back pain 
but did not seek treatment in the service because he was 
suspected of malingering.  He said he continued to have non-
radiating low back pain after service, but after he finished 
college in 1974 his back pain started radiating down his 
right and sometimes his left lower extremity.  He said he saw 
a chiropractor until his symptoms became more severe and he 
had back surgery in 1991.  The examiner said that he felt 
that the veteran's traumatic arthritis of the lumbosacral 
spine that resulted in triple surgery was most likely related 
to the back strain/sprain in June 1970 and the subsequent 
herniated disc that developed after 1992 was most likely 
related to osteoarthritis of the lumbosacral spine.  In a 
December 1999 addendum, the examiner stated he had again 
reviewed the medical records and noted that for 15 years 
after service there was no record of treatment for low back 
pain.  The doctor opined that herniated disc that developed 
after 1991 was most likely related to osteoarthritis of the 
lumbosacral spine, and that osteoarthritis and herniated disc 
were most likely unrelated to the back strain in June 1970.

The veteran testified at a Travel Board hearing at the RO in 
May 2000.  He claimed he had back symptoms started after 
lifting heavy radios in service in 1970.  He said he was 
treated after service in 1985 by a private chiropractor.

II.  Analysis

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist the veteran with his claim.  38 U.S.C.A. § 5107(a)

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be rebuttably presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from September 1968 to 
September 1971.  His service medical records show that he was 
treated on one occasional in June 1970 for low back 
complaints which were assessed as lumbosacral strain.  X-ray 
findings were suspicious but not of diagnostic quality.  
There were no further back complaints during the rest of the 
veteran's service (over a year) and his back was normal on 
the August 1971 service separation examination.  There is no 
evidence of arthritis of the low back within the presumptive 
year after service.  In fact, there is no contemporaneous 
medical evidence of low back problems for almost 15 years 
following service.  When the veteran was first seen for back 
complaints by a chiropractor in 1986, he mentioned the 
episode of back pain in 1970, but reported that the current 
low back symptoms started a few days ago after a ride in a 
truck, not that the back pain was an ongoing problem of many 
years duration.  The next contemporaneous medical record of 
any back complaints is from 1989 when he reported that he was 
treated for a pinched nerve in the back by a chiropractor in 
1986 and thought that the symptoms were recurring.  
Degenerative joint disease (arthritis) and degenerative disc 
disease of the lumbosacral spine have been diagnosed since 
the late 1980s, and the veteran has undergone four low back 
surgeries for herniated discs.

The veteran now contends that the low back symptoms during 
service in June 1970 represented the onset of his current 
back pathology and that he had continuous or almost 
continuous back problems since the episode.  However 
contemporaneous medical records do not support his 
contentions; rather they reflect no low back problems until 
1986 and then again in 1989.  The contemporaneous medical 
records noting the onset of the low back pathology in 1986, 
and the lack of continuity of low back symptoms from service, 
which ended in 1971, until 1986 is strong probative evidence 
that low back symptoms in service were acute and transitory 
and resolved without residual disability.  38 C.F.R. § 
3.303(b); Mense v. Derwinski,1 Vet.App. 354 (1991).  In this 
regard, the Board has considered the statements by the 
veteran's mother and sister.  They do not establish that the 
veteran had chronic back problems since service, rather they 
both mention that the veteran had back problems in November 
1973, but otherwise refer specifically only to back problems 
beginning in 1986.  Even assuming an episode of back pain in 
1973, there would still be an absence of continuity of a back 
condition since service.  Moreover, the lay statement of the 
veteran's mother and sister are not competent as to diagnosis 
or etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In support of the veteran's claim, some VA doctors have 
opined there is a relationship between the veteran's current 
low back disability and a reported 1970 back injury while in 
service.  First, two VA doctors in May 1996 relied on a 
medical history that is not substantiated, specifically an 
alleged low back injury in service with radiculopathy 
starting shortly thereafter.  One doctor even dates the 
actual herniated disc to 1974 or 1975, but there is no 
evidentiary basis for this.  Neither doctor reports review of 
the veteran's actual medical records.  The apparent failure 
of the VA doctors to review the veteran's entire medical 
history lessens the persuasive value of their medical 
opinions.  Cahall v. Brown, 7 Vet. App. 232 (1994); see also 
LeShore v, Brown, 8 Vet.App. 406 (1995); Reonal v. Brown, 5 
Vet.App. 458 (1993 (a medical opinion based on an inaccurate 
factual premise has no probative value).

More probative is the opinion of the VA doctor who filed a 
December 1999 addendum to his April 1999 VA examination and 
concluded that the veteran's osteoarthritis and herniated 
discs of the low back were most likely unrelated to the back 
strain noted in service in June 1970.  Unlike his original 
conclusion following the April 1999 examination, the doctor 
gave a reason for his December 1999 conclusion; that is, 
there was no record of recurrent low back symptoms for 15 
years after the low back strain in service.  The December 
1999 VA doctor's statement includes a persuasive reason for 
his opinion and is based upon and consistent with historical 
records.  

The weight of the credible evidence establishes that the 
veteran's current low back disability (including degenerative 
joint and disc disease and postoperative residuals of 
herniated discs of the lumbosacral spine) began many years 
after service and was not caused by any incident of service.  
The Board concludes that a low back disability was neither 
incurred in nor aggravated by service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for a low back disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

